Prospectus Supplement June 30, 2014 Putnam Global Industrials Fund Prospectus dated December 30, 2013 The sub-section Your fund’s management in the section Fund summaries and the sub-section The fund’s investment manager in the section Who oversees and manages the funds? are supplemented to reflect that the fund’s portfolio manager is now solely Ferat Ongoren. Additional information regarding the portfolio manager, including his business experience during the last five years, is set forth in the prospectus. 288974 - 6/14
